Exhibit 10.2
SEPARATION AGREEMENT
     THIS AGREEMENT (this “Agreement”) is made and entered into as of the 25th
day of September, 2008, by and among PET DRX CORPORATION, a Delaware corporation
(“Pet DRx”), XLNT VETERINARY CARE, INC. (“XLNT,” and collectively, Pet DRx and
XLNT are referred to as the “Company”), and ROBERT WALLACE (“Executive”).
BACKGROUND
     Executive was employed by the Company through September 25, 2008, and was a
party to that certain employment agreement dated July 25, 2007 between Executive
and XLNT (the “Employment Agreement”). Effective September 25, 2008, Executive
voluntary resigned. As of September 25, 2008, Executive also resigned from all
positions he held with the Company, including his position as a member of the
Boards of Directors of the Company. The Company has accepted Executive’s
resignation and waived the requirement of thirty (30) days’ advance notice. In
connection with Executive’s termination of employment and the execution of this
Agreement, the Company agrees to provide Executive with the payments and
benefits described in Exhibit A to this Agreement and the parties desire that
Executive shall serve as a consultant to Pet DRx for a ninety (90) day term,
commencing September 25, 2008, pursuant to the Consulting Agreement attached as
Exhibit B to this Agreement (the “Consulting Agreement”).
AGREEMENT
      In consideration for the mutual promises contained in this Agreement, the
Company and Executive agree as follows:
1. Employment Termination.
     (a) General Terms. The Company and Executive agree that:
          (1) Executive ceased to be the Chief Executive Officer of Pet DRx as
of September 25, 2008;
          (2) Executive’s last day of employment with the Company was
September 25, 2008 (the “Resignation Date”); and
          (3) Executive hereby resigns, effective as of the date he signs this
Agreement, as a member of the Board of Directors of the Company, and from any
and all titles and positions with the Company. Executive agrees to tender and
memorialize his resignation from any and all such positions in any other manner
and form as Pet DRx may reasonably request.
     (b) Satisfaction of Obligations. The payments, benefits and other
consideration provided by the Company under this Agreement are in full and final
satisfaction of all obligations that the Company has to Executive. Without
limiting the foregoing, these payments and benefits replace any and all
obligations of the Company under any and all letters, agreements,
understandings, plans and policies, relating to Executive’s employment, service
as a director, and severance. Executive agrees that the payments and benefits
described in Exhibit A

 



--------------------------------------------------------------------------------



 



and the Consulting Agreement attached as Exhibit B are adequate consideration
for (i) the agreements he makes in this Agreement, and (ii) the releases he
gives pursuant to this Agreement.
     (c) No Other Payments or Benefits. Executive shall not be eligible for, and
he will not receive, any payments or benefits from the Company, or under any
plan, agreement, or arrangement in which Executive or the Company are a party or
participate which are not expressly set forth in this Agreement.
2. Payments and Benefits Following Executive’s Resignation Date.
     (a) General Conditions. The Company shall provide to Executive the payments
and benefits described in Exhibit A to this Agreement and under the Consulting
Agreement when required by Exhibit A and the Consulting Agreement, respectively.
This Agreement shall become effective as of September 25, 2008 (the “Effective
Date”).
     (b) Taxes. Executive is solely responsible for paying any and all taxes he
owes on amounts he receives or that are paid on his behalf under the terms of
this Agreement. The preceding provision does not, and shall not be construed to
make Executive responsible for taxes that are imposed on any person or entity
other than himself. The Company will withhold all taxes that it determines are
legally required to be withheld.
3. Cooperation.
     (a) Transition. Executive shall cooperate with the Company in ensuring an
orderly transition of matters handled by Executive. Executive shall sign any
documents and do anything that is reasonably necessary in the future to
implement his agreements in this Agreement.
     (b) Cooperation as a Witness. Executive shall cooperate with the Company as
a witness in all matters about which he has knowledge as a result of his prior
positions with the Company if the Company requests his testimony. To the extent
practicable and within the control of the Company, the Company will use
reasonable efforts to schedule the timing of his participation in any such
witness activities in a reasonable manner to take into account his then-current
employment, and will pay the reasonable documented out-of-pocket expenses that
the Company pre-approves and that Executive incurs for travel required by the
Company with respect to those activities.
4. General Release of Claims by Executive.
     (a) Release. As a material inducement for the Company to enter into this
Agreement, Executive hereby forever, irrevocably and unconditionally, releases
and discharges the Company and other Released Parties (as defined below) from
any and all charges, claims, liabilities, agreements, damages, causes of action,
suits, costs, losses, debts and expenses (including attorneys’ fees and costs
actually incurred) of any nature whatsoever, known or unknown, which he now has,
or claims to have, or which Executive at any time had, or claimed to have, or
which Executive at any time hereafter may have, or claim to have, against the
Company, in each case as to acts or omissions occurring up to and including the
date Executive signs his Agreement, including, without limitation, any claim of
breach of fiduciary duty, rights arising out of alleged violations of any
contracts, express or implied, any covenant of good faith and fair dealing,

-2-



--------------------------------------------------------------------------------



 



express or implied, or any tort, or any legal restrictions on the Company’s
right to terminate employees, or any federal, state or other governmental
statute, regulation, or ordinance, except any claims Executive may have under
the Age Discrimination in Employment Act (all such matters hereby released,
collectively referred to as “Claims”).
CIVIL CODE SECTION 1542 WAIVER. As a further consideration and inducement for
this Agreement, Executive hereby waives any and all rights under Section 1542 of
the California Civil Code or any similar state, local, or federal law, statute,
rule, order or regulation which the Employee may have. Section 1542 provides:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
The parties expressly agree that the release in Subsection (a) shall extend and
apply to all unknown, unsuspected and unanticipated injuries and damages as well
as those that are now disclosed.
This release will not apply to any claim for payments or benefits Executive may
have under the terms of this Agreement or the Consulting Agreement, any
indemnification or executive insurance protection rights or benefits that he may
have, now or in the future, with regard to his activities on or before his
Resignation Date as an employee, officer, director or committee member for
either of the Company or any Released Party, unpaid claims for benefits, if any,
that are payable under the Company’s group health plan.
     (b) Released Parties. As used in this Agreement, the “Released Parties” are
the Company and all of its related companies, partnerships or joint ventures,
including but not limited to, direct and indirect parent and subsidiary
companies, and their predecessors and successors; and, with regard to each of
those entities, except for Executive, all of its past and present employees,
officers, directors, stockholders, owners, representatives, assigns, attorneys,
agents, insurers, employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of these programs) and any other persons acting by,
through, under or in concert with any of the persons or entities listed in this
subsection. Executive understands that this release covers him and anyone who
might have a claim through him or because of him, such as a past, current or
future spouse, his family, heirs, executors, representatives, agents and their
successors and assigns.
     (c) No Lawsuits. Executive has not filed or caused to be filed any lawsuit,
complaint or charge with respect to any Claim he is releasing in this Agreement.
Executive agrees never to institute, or participate in any action against any of
the Releasees with respect to any Claim released by this Agreement, except as
required by subpoena, court order, or other compulsory process and except that
he may participate in an investigation or proceeding conducted by an agency of
the United States government or of any state. Executive has not assigned or
transferred any Claim he is releasing, nor has he purported to do so.
Notwithstanding any language herein to the contrary, Executive understands that
nothing in this Release prohibits Executive from filing or pursuing a charge of
discrimination with the Equal Employment Opportunity Commission (“EEOC”) or a
claim with the National Labor Relations Board (“NLRB”); provided that, by
signing this Agreement, Executive agrees to waive and relinquish any personal or
monetary gain that would otherwise result from such EEOC or NLRB claim.

-3-



--------------------------------------------------------------------------------



 



5. Release of Claims by the Company.
     (a) The Company’s Release of Claims. The Company hereby irrevocably
releases and discharges Executive from any and all charges, claims, liabilities,
agreements, damages, causes of action, suits, costs, losses, debts and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, known or unknown, which the Company now has, or claims to have, or
which the Company at any time had, or claimed to have, or which the Company at
any time hereinafter may have, or claim to have, against Executive, in each case
as to acts or omissions by Executive occurring up to the Resignation Date,
except for any claim based on breach of fiduciary duty, duty of loyalty or duty
of care, or fraud, theft or intentional misconduct, or any act that is
determined to be a criminal act under any law (the “Company’s Claims”).
     (b) No Lawsuits by the Company. The Company has not filed or caused to be
filed any lawsuit, complaint or charge with respect to any Company’s Claims it
is releasing in this Agreement. The Company agrees never to institute, pursue,
or participate in any action against Executive with respect to any Company’s
Claims released by this Agreement, except as required by subpoena, court order
or other compulsory process and except that the Company may participate in an
investigation or proceeding conducted by an agency of the United States
Government or of any state. The Company has not assigned or transferred any
Company’s Claim it is releasing, nor has it purported to do so.
6. Miscellaneous Provisions.
     (a) Binding Agreement. This Agreement is final and binding. Executive has
carefully read and fully understands all of the provisions of this Agreement.
     (b) Entire Agreement. This Agreement and the attached Exhibits form the
entire agreement between the Company and Executive and supersede all other
agreements, understandings, plans or arrangements relating to the subject matter
hereof, except that (1) the provisions of Sections 14, 15, and 16 of the
Employment Agreement shall survive Executive’s termination of employment
pursuant to Section 16.8 thereof, and (2) this Agreement does not supersede or
affect the Confidentiality and Assignment of Creative Works Agreement between
XLNT and Executive dated November 9, 2007 or the Consulting Agreement. Executive
acknowledges that the Company has made no representations or promises to
Executive, written or oral, other than those in this Agreement.
     (c) Amendment. This Agreement may not be modified, amended, supplemented or
terminated except by a written instrument executed by the parties hereto.
     (d) Assignment. The rights and obligations of the Company under this
Agreement shall inure to the benefit of the Company’s successors and assigns.
This Agreement may be assigned by the Company to an affiliate, to any legal
successor to all or a portion of the business of the Company or an affiliate, or
to an entity which purchases assets from either of the Company or an affiliate.
In the event the Company assigns this Agreement as permitted by this Agreement,
“the Company” as defined herein will refer to the assignee. Executive may not
assign this Agreement.

-4-



--------------------------------------------------------------------------------



 



     (e) Waiver. The waiver by the Company of any breach of this Agreement by
any party shall not be effective unless in writing, and no such waiver shall
constitute the waiver of the same or another breach on a subsequent occasion.
     (f) Governing Law and Jurisdiction. This Agreement will be governed by and
construed in accordance with California law.
     (g) Interpretation. Captions and section and subsection headings used
herein are provided for convenience only and are not part of this Agreement and
shall not be used in construing it. Executive acknowledges that this Agreement
is not an admission of guilt or wrongdoing by the Company.
     (h) Blue Penciling. If any court or arbitrator determines that any of the
provisions contained in this Agreement, or any part of it, are unenforceable
because of the length of any period of time, the size of any area or the scope
of activities contained in those provision(s), then that period of time, area or
scope will be considered to be adjusted to a period of time, area or scope which
would cure that invalidity, and those provisions in their revised form will then
be enforced to the maximum extent permitted by applicable law.
     (i) Severability. Each of the covenants and agreements hereinabove
contained shall be deemed separate, severable and independent covenants, and in
the event that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.
     (j) Expenses. The Company agrees to reimburse Executive for actual out of
pocket legal expenses (not to exceed $5,000.00) incurred by Executive in
connection with the review of this Agreement and any related matters.
     (j) Counterparts. This Agreement may be signed in counterparts, and the
signed counterparts will form a single agreement.
[Signature Page Follows]

-5-



--------------------------------------------------------------------------------



 



7. Notice and Acknowledgement.
     Executive acknowledges that, before signing this Agreement, he was given a
reasonable period of time in which to consider this Agreement. Executive
understands this Agreement and is entering into it voluntarily without coercion
or duress of any kind. Executive further acknowledges that the Company has
encouraged and does encourage him to discuss this Agreement with an attorney
before signing it and that Executive did so to the extent he deemed appropriate.

            PET DRX CORPORATION
    Date: ________________  By:           Name:           Title:           XLNT
VETERINARY CARE, INC.
    Date: _______________  By:           Name:           Title:              
Date: _______________        ROBERT WALLACE         

-6-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
PAYMENTS AND BENEFITS

1.   Desktop Computer. Executive will be permitted to keep the desktop computer
the Company provided for his use, subject to compliance with the Employee
Confidentiality and Assignment of Creative Works Agreement between XLNT and
Executive dated November 9, 2007.

2.   Indemnification. The Company shall indemnify Executive in accordance with
its articles of incorporation and bylaws as to acts and omissions of Executive
while he was employed by, or served as, a director of the Company, which acts or
omissions shall include but not be limited to, Executive’s resignation as Chief
Executive Officer of Pet DRx and membership of the Boards of Directors of the
Company to the extent he satisfies the terms and conditions for indemnification
established in such articles of incorporation and bylaws.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
CONSULTING AGREEMENT

 



--------------------------------------------------------------------------------



 



INDEPENDENT ADVISOR CONSULTING AGREEMENT
     THIS AGREEMENT (this “Agreement”) is made effective as of the 25th day of
September, 2008 (the “Effective Date”), by and among PET DRX CORPORATION, a
Delaware Corporation (“Pet DRx” or the “Company”), and ROBERT WALLACE (the
“Advisor”).
BACKGROUND
     The Advisor was employed by the Company through September 25, 2008 (the
“Resignation Date”), and was a party to that certain employment agreement dated
July 25, 2007 between the Company’s wholly owned subsidiary, XLNT Veterinary
Care, Inc. and Robert Wallace (the “Employment Agreement”). Effective
September 25, 2008, the Advisor voluntarily resigned his employment under the
Employment Agreement. As of September 25, 2008, the Advisor also resigned from
all positions he held with the Company and its subsidiaries, including his
position as a member of the Board of Directors of the Company. The Company has
accepted the Advisor’s resignation and waived the requirement of thirty
(30) days’ advance notice of resignation. The Company and the Advisor now desire
to enter into an agreement pursuant to which the Advisor will provide services
to the Company from and after the Effective Date to ensure a smooth transition,
upon the terms set forth below.
AGREEMENT
     In consideration of the mutual promises contained in this Agreement, the
Company and the Advisor agree as follows:
1. Terms and Conditions of Engagement.
     (a) Engagement. The Advisor shall perform the following consulting and
advisory services for the Company under the direction of the Chairman of the
Board of Directors of Pet DRx (the “Board”) or such person(s) as the Chairman
shall designate: (i) assist in transitioning his prior duties with the Company;
(ii) assist in business development activities, including the potential
acquisition of certain veterinary hospitals as described in Section 2(b) of this
Agreement and providing full cooperation in the transfer of business development
leads, contacts and related records and files; and (iii) assist in selling and
leasing back certain of its real estate assets as described in Section 2(c) of
the Agreement.
     (b) Advisor Relationship. The Advisor is an independent contractor to the
Company, not an employee of the Company. The Advisor is not an agent of the
Company and shall have no right to bind the Company. The Company will report all
payments to be made hereunder on Forms 1099 as payments to the Advisor for
independent contracting services, and will not report any payments on Form W-2
to the Advisor. The Company will not withhold taxes on any payments pursuant to
this Agreement, and the Advisor shall be solely responsible for paying any and
all taxes he owes on amounts he receives under this Agreement. The Advisor shall
not be treated for any purposes as an employee of the Company and shall not be
entitled to participate in any employee benefits plans or programs of the
Company. This is a personal services contract for the services of the Advisor.
The Advisor cannot satisfy the terms and conditions of this

-ii-



--------------------------------------------------------------------------------



 



Agreement by making anyone else available to perform his services. The Advisor
shall devote sufficient business time and efforts to the performance of services
for the Company to complete the services within the time frames for completion
established by the Company. The Advisor shall use his best efforts in such
endeavors. The Advisor shall also perform his services with a level of care,
skill, and diligence that a prudent professional acting in a like capacity and
familiar with such matters would use.
2. Compensation.
     (a) Monthly Fee. The Company shall pay to the Advisor a total of $25,000
for his services hereunder for each month of the Term, which shall be paid in
substantially equal installments, not less frequently than monthly, in arrears.
     (b) Success Fee for Acquisition of Target Hospitals. Advisor shall assist
the Company in acquiring the veterinary hospitals listed on the attached
Exhibit A (the “Target Hospitals”). Advisor will be paid a success fee in
connection with the acquisition of any Target Hospital (the “Success Fee”). The
Success Fee will be an amount equal to one percent (1%) of the trailing twelve
month revenue of the acquired Target Hospital as of the date of acquisition and
will be payable immediately following the consummation of a Target Hospital
acquisition. The Company will, in its sole discretion, determine whether a
Target Hospital continues to be acceptable to the Company, and shall have no
obligation to consummate an acquisition if it deems it not to be in the best
interest of the Company. Advisor shall be eligible for a Success Fee in
connection with any otherwise eligible acquisition of a Target Hospital which is
consummated within ninety (90) days after the date this Agreement is terminated.
In no event will Advisor be eligible for a Success Fee for any Target Hospital
acquisition that is consummated more than ninety (90) days after the date this
Agreement is terminated. The Success Fee applies only to the Company’s
acquisition of any Target Hospital indentified on the attached Exhibit A and
will not apply to the consummation of any other veterinary hospital acquisition
by the Company, notwithstanding any involvement of Advisor in such transaction.
     (c) Transaction Fee for Sale-and-Leaseback. Advisor shall assist the
Company in selling and leasing back certain of its real estate assets on terms
and conditions acceptable to the Company in its sole discretion (a
“Sale-and-Leaseback”). Advisor will be paid a transaction fee in connection with
the consummation of any Sale-and-Leaseback in which the Advisor was involved
(the “Transaction Fee”). The Transaction Fee will be equal to one percent (1%)
of the net proceeds realized by the Company from the sale of its real estate
assets (net of all deal costs, including but not limited to any broker’s fees or
commissions). The Company will, in its sole discretion, determine whether a
proposed Sale-and-Leaseback is acceptable to the Company, and shall have no
obligation to consummate any transaction if it deems it not to be in the best
interest of the Company. Advisor shall be eligible for a Transaction Fee in
connection with any otherwise eligible Sale-and-Leaseback which is consummated
within ninety (90) days after the date this Agreement is terminated. In no event
will Advisor be eligible for a Transaction Fee for

-iii-



--------------------------------------------------------------------------------



 



any Sale-and-Leaseback that is consummated more than ninety (90) days after the
date this Agreement is terminated.
     (d) Expenses. The Advisor shall be entitled to be reimbursed in accordance
with the policies of the Company, as adopted and amended from time to time, for
all reasonable and necessary expenses and business travel incurred by the
Advisor in connection with the performance of services hereunder; provided,
however, the Advisor shall, as a condition of such reimbursement, submit
verification of the nature and amount of such expenses in accordance with the
reimbursement policies from time to time adopted by the Company.
3. Term. The Term of this Agreement (the “Term”) shall commence as of the
Effective Date and shall terminate automatically on the date that is ninety
(90) days following the Effective Date.
4. Contracts or Other Agreements with Former Employer or Business.
     The Advisor hereby represents and warrants that he is not subject to any
employment or consulting agreement or similar document with a former employer or
with any business as to which the Advisor’s engagement by the Company and
provision of services hereunder would be a breach. For that reason, the Advisor
hereby represents and warrants that he is not subject to any agreement which
prohibits the Advisor during a period of time which extends through the Term
from any of the following: (a) providing services for the Company hereunder by
this Agreement; (b) competing with, or in any way participating in a business
which includes the Company’ businesses; (c) soliciting personnel of such former
employer or other business to leave such former employer’s employment or to
leave such other business; or (d) soliciting customers of such former employer
or other business on behalf of another business.
5. No Set Off.
     The existence of any claim, demand, action or cause of action by the
Advisor against the Company, or any affiliate, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of any of its rights hereunder. The existence of any claim, demand,
action or cause of action by the Company or any affiliate against the Advisor,
whether predicated upon this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Advisor of any of the Advisor’s rights
hereunder.
6. Notice.
     All notices, requests, demands and other communications required hereunder
shall be in writing and shall be deemed to have been duly given if delivered or
if mailed, by United States certified or registered mail, prepaid to the party
to which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the parties to one another):

-iv-



--------------------------------------------------------------------------------



 



     
If to the Company:
  Pet DRx Corporation
 
  215 Centerview Drive
 
  Suite 360
 
  Brentwood, TN 37027
 
  Attention: General Counsel
 
   
If to the Advisor:
  Robert Wallace
 
  15466 Los Gatos Blvd.
 
  Los Gatos, CA 95032

Notices delivered in person shall be effective on the date of delivery. Notices
delivered by mail as aforesaid shall be effective upon the third calendar day
subsequent to the postmark date thereof.
7. Miscellaneous.
     (a) Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto relating to the subject matter hereof and supersedes all oral
agreements, and to the extent inconsistent with the terms hereof, all other
written agreements, except that (1) the provisions of Sections 14, 15, and 16 of
the Employment Agreement shall survive the Advisor’s termination of employment
pursuant to Section 16.8 thereof, and (2) this Agreement does not supersede or
affect the Employee Confidentiality and Assignment of Creative Works Agreement
between XLNT Veterinary Care, Inc. and Robert Wallace dated November 9, 2007 or
the Separation Agreement.
     (b) Assignment. The rights and obligations of the Company under this
Agreement shall inure to the benefit of the Company’s successors and assigns.
This Agreement may be assigned by the Company to an affiliate, to any legal
successor to all or a portion of the business of the Company or an affiliate, or
to an entity which purchases assets from either of the Company or an affiliate.
In the event the Company assigns this Agreement as permitted by this Agreement
and the Advisor remains engaged by the assignee, the “Company” as defined herein
will refer to the assignee. The Advisor may not assign this Agreement.
     (c) Waiver. The waiver by the Company of any breach of this Agreement by
any party shall not be effective unless in writing, and no such waiver shall
constitute the waiver of the same or another breach on a subsequent occasion.
     (d) Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of California.
     (e) Amendment. This Agreement may not be modified, amended, supplemented or
terminated except by a written instrument executed by the parties hereto.
     (f) Interpretation. Captions and section and subsection headings used
herein are provided for convenience only and are not a part of this Agreement
and shall not be used in construing it.

-v-



--------------------------------------------------------------------------------



 



     (g) Severability. Each of the covenants and agreements hereinabove
contained shall be deemed separate, severable and independent covenants, and in
the event that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.
     (h) Counterparts. This Agreement may be signed in counterparts, and the
signed counterparts will form a single agreement
     IN WITNESS WHEREOF, the Company and the Advisor have each executed and
delivered this Agreement as of the date first shown above.

            PET DRX CORPORATION
      By:           Name:           Title:                       ROBERT WALLACE 
         

-vi-